Citation Nr: 0331857	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from July 1967 to June 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) from a December 1993 RO rating decision which denied 
service connection for residuals of dental trauma, for the 
purpose of obtaining eligibility for VA outpatient dental 
trauma.  In June 1996, the Board remanded the appeal to the 
RO for further development.  In an April 1998 decision, the 
Board denied the veteran's claim, citing the rationale that 
the claim was not well-grounded.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 1999 decision, the Court affirmed the April 1998 
Board decision.  The veteran then appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In November 2000, while the appeal was pending 
before the Federal Circuit, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, and this new law eliminated the concept 
of a well-grounded claim.  In January 2001, the Federal 
Circuit granted the VA Secretary's unopposed motion to remand 
the case to the Veterans Claims Court.  In a February 2001 
order, the Veterans Claims Court, noting the intervening 
enactment of the VCAA (which eliminated the concept of a 
well-grounded claim), withdrew its November 1999 decision, 
vacated the April 1998 Board decision, and remanded the case 
to the Board for readjudication.  In October 2001, the Board 
remanded the appeal to the RO for further development.  

A May 2002 Board decision again denied the claim for service 
connection for residuals of dental trauma, for the purpose of 
eligibility for VA outpatient dental treatment.  The veteran 
again appealed to the Court.  A June 2003 Court order granted 
a June 2003 joint motion of the parties (the veteran and the 
VA Secretary) who had requested that the Board decision be 
vacated and remanded.  

The stated purpose of the latest motion to the Court was for 
the Board to address compliance with legal provisions on the 
VA's duty to notify the claimant with regard to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
view of the latest motion and Court order, the Board is 
returning the case to the RO to assure VA compliance with the 
notice provisions of the law.  The Board itself may not 
provide such notice.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

Additionally, it is the judgment of the Board that updated 
treatment records should be obtained as part of the duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In view of the foregoing, the case is remanded to the RO for 
the following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claim for service connection for residuals 
of dental treatment, for the purpose of 
eligibility for VA outpatient dental 
treatment, including what portion he is to 
provide and what portion the VA is to 
provide.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since 2002 for dental problems, 
and the RO should then obtain copies of 
the related medical records.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for residuals of 
dental trauma, for the purpose of 
eligibility for VA outpatient dental 
treatment.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


